Citation Nr: 0501391	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from June 1945 to 
November 1946, and from November 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 decision.  The veteran 
filed a notice of disagreement (NOD) later in December 2002, 
and the RO issued a statement of the case (SOC) in March 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans Appeals) in April 2003.  

In his April 2003 VA Form 9, the veteran requested a travel 
board hearing before a Veterans Law Judge.  In July 2003 the 
veteran testified before RO personnel; a transcript of that 
hearing is of record.  In July 2004, the veteran agreed to a 
videoconference hearing in lieu of a travel board hearing.  
The veteran subsequently failed to report for a scheduled 
August 2004 videoconference hearing.   

The Board notes that in an October 2004 Appellant's Brief, a 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD, was raised by the veteran's 
representative.  As this issue has not been adjudicated by 
the RO, it is not before the Board; hence, it is referred to 
the RO for appropriate action.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection for PTSD requires  a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).  

The veteran's DD-Form 214 (Report of Separation from the 
Armed Forces of the United States), for his period of service 
from 1948 to 1952, reflects his being awarded the Korean 
Service Medal.  The veteran was noted to have served in Korea 
from April 1951 to January 1952, and his most significant 
unit assignment was noted as being with Company C of the 
802nd Engineering Aviation Battalion.  With respect to his 
stressors, in a January 2003 stressor statement, the veteran 
reported that while his unit was involved in reconstructing 
an airfield near Seoul, South Korea, they were subject to 
bombing attacks from enemy aircraft.  The veteran recounted 
that in one instance, a large bomb landed near where he had 
sought cover during a particular attack, and that the bomb 
turned out to be a dud.  

The stressor statement also includes the veteran's report 
that during a particular enemy-bombing raid conducted against 
the airbase his unit was assigned to repair/rebuild, a friend 
sustained a shrapnel wound to his buttocks.  According to the 
veteran, his friend, Corporal [redacted], of Company C, 
802nd Engineering Aviation Battalion, was wounded at the 
Suwan Airbase in Korea, and was treated for several days 
before returning to the unit.  The veteran has also recounted 
having had his jeep fired upon while he was returning to his 
base on a dark road at night.  

A May 2002 statement from [redacted], a licensed 
clinical social worker (LICSW) at the Vet Center in 
Huntington, West Virginia, notes that the veteran's most 
memorable stressor event was when the Chinese attempted to 
overrun his base in Seoul resulting in the deaths of many 
soldiers.  The veteran reportedly was a bulldozer operator 
and assisted in burying the bodies, which he could reportedly 
remembered through smell and mental images.  He re-
experienced the mental imagines in nightmares and flashbacks.  

Mental health clinic notes, dated in March 1999 and September 
2001, reflect the veteran's 20-year history with anxiety and 
depression following his son's murder.  A March 2002 VA 
mental health clinic progress note from the Huntington VA 
Medical Center (VAMC) reflects the veteran's report of 
experiencing flashbacks and nightmares related to his 
experience in World War II and Korea.  The diagnosis was 
PTSD.  

The Board finds that further RO action is needed to ascertain 
whether there is credible supporting evidence that (a) 
claimed in-service stressor (s) occurred, and, if so, whether 
there is a medical link between any corroborated stressor(s) 
and the veteran's current symptoms.  

The Board notes that the veteran's personnel records are not 
associated with the claims file.  In October 2002, the 
National Personnel Records Center (NPRC) notified the RO that 
it was unable to identify a record associated with the 
veteran based on the information furnished by the RO.  It 
would appear that the veteran's records may have been lost 
due to a 1973 fire at the NPRC facility.  

Of the in-service stressful experiences claimed by the 
veteran, three alleged stressors-the incident in which his 
friend [redacted] was wounded, the enemy bombing raids 
against his unit, and an attempt by Chinese soldiers to 
overrun his base-appear to be idependently verifiable.  
However, the claims file reflects no RO action in this 
regard.  Accordingly, after first giving the veteran another 
opportunity to provide specific information about these 
claimed in-service stressors experiences , the RO should 
(regardless of whether the veteran responds) should attempt 
to independently verify the occurrence of (a) claimed 
stressor(s) through the United States Armed Services Center 
for Unit Records Research (CURR).  See 38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c).

In this regard, the RO is reminded that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002). 

If the occurrence of any of the claimed in-service stressful 
experiences is corroborated, then the RO should arrange for 
the veteran to undergo VA examination for the purposes of 
determining whether the corroborated in-service event(s) 
is/are sufficient to support a diagnosis of PTSD, before the 
claim for service connection of PTSD is considered on the 
merits.  The veteran is hereby advised that failure to report 
to any such scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD-specifically, the wounding of his 
friend [redacted], the enemy bombing 
raids against his unit, and an attempt by 
Chinese soldiers to overrun his base.  
Such information should include the dates 
(if possible, within 60 days of the 
event), assigned unit, and any additional 
full names of those wounded or killed, if 
applicable.  The veteran is advised that 
this information is vitally necessary, 
and that he must be as specific as 
possible, since without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  

The veteran should also be invited to 
submit to the RO all military records in 
his possession.

4.  The RO should attempt to 
independently verify the veteran's 
alleged stressful experiences-
specifically, the wounding of the 
veteran's friend [redacted], the 
enemy bombing raids against the veteran's 
unit, and an attempt by Chinese soldiers 
to overrun the veteran's base-through 
CURR, and any other appropriate 
organization.  The RO should forward all 
supporting to CURR (and any other 
contacted entity).  

Any additional action necessary for 
independent verification of any 
particular alleged stressor, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

5.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development (paragraphs 3 and 
4), the RO should prepare a report 
detailing the nature of any specific in-
service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If no claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development requested in 
paragraphs 6 and 7, below, and proceed 
with paragraph 8.   

6.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only (a) specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

8.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to the legal authority 
considered, and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




